Contracts; exhaustion of administrati/oe remedies; remand to Board. — Plaintiff is assignee of a contractor which entered into a cost-plus-fixed-fee contract with the Government to supply films as ordered, and seeks to recover additional costs allegedly incurred in performance by the contractor of said contract. This case came before the court on defendant’s motion to dismiss the petition, said motion having been submitted to the court on the briefs of the parties without oral argument. Upon consideration thereof, the court concluded that, although plaintiff’s petition was prematurely filed with the court, plaintiff should, nonetheless, be allowed to pursue its administrative remedy with the Armed Services Board of Contract Appeals, which Board dismissed plaintiff’s appeal in this case without prejudice on May 12,1972. See Produce *1120Factors Corp. v. United States, 199 Ct. Cl. 572, 467 F. 2d 1343 (1972); General Electric Co. v. United States, 194 Ct. Cl. 678, 440 F. 2d 420 (1971) ; Beaconwear Clothing Co. v. United States, 174 Ct. Cl. 40, 355 F. 2d 583 (1961). On September 25, 1973 the court, by order, suspended action on defendant’s motion to dismiss and remanded the case, pursuant to Pub. L. 92-415, to the Armed Services Board' of Contract Appeals for further appropriate proceedings. Plaintiff’s motion requesting the court to reconsider its order and to deny defendant’s motion to dismiss was denied January 23, 1974.